                                          Case 3:20-mc-80079-JCS Document 12 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CANON, INC.,
                                   7                                                         Case No. 20-mc-80079-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER DENYING MOTION TO
                                   9                                                         MODIFY AND/OR QUASH
                                         TCL ELECTRONICS HOLDINGS, LTD.,
                                  10                                                         Re: Dkt. No. 1
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          IT IS HEREBY ORDERED THAT THE Motion to Modify and/or Quash Plaintiff

                                  14   Canon’s Subpoena and for Protective Order (the “Motion”) is DENIED on the basis that the

                                  15   parties have failed to meet and confer adequately in good faith. The parties shall meet and confer

                                  16   by video conference within ten (10) days of this order. The parties shall prepare a joint letter to the

                                  17   court not to exceed five (5) pages if there are any unresolved issues. At a time when the country

                                  18   and the world is facing a health crisis, the court expects counsel and the parties to make extra

                                  19   efforts to resolve discovery issues amicably.

                                  20          Counsel for Roku shall serve a copy of this order upon counsel for Defendant and file a

                                  21   Certificate of Service.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 8, 2020

                                  24                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  25                                                    Chief Magistrate Judge
                                  26

                                  27

                                  28
